Notice of Pre-AIA  or AIA  Status
1.	The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An Appeal Brief was filed on 1/15/2021. Claims 1-14 are appealed and are pending.
Response
3.	Applicant argues in an Appeal Brief that Kawata et al., (US Pub. 20160359325 A1) is not an analogous art; therefore, an Appeal Brief Conference Panel (3/04/2021) suggested a reopen prosecution for this case; the examiner submits that Kawata et al is not used for pending claims’ rejections because other cited references already covered Kawata et al.’s suggestion. Applicant does not want to amend independent claim 1 in an interview (4/06/2021); new grounds of rejections are presented below.
Claim Rejections - 35 USC §103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 4, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angle (US 20160167234 A1).
Regarding claim 1: Angle et al., teaches an autonomous cleaning robot comprising: a drive configured to move the cleaning robot 200 across a floor surface in an area to be cleaned (i.e., using a moving robot in an apartment, see Angle, Fig. 4 ref. 200) and a controller (see Angle, Fig. 3 ref. 220)  configured to: receive data  from a remote control 300 representing an editable mission timeline (i.e. cleaning for one-week period wherein cleaning quality (i.e. a “QUICK CLEANING” ref. 330a) can be adjusted by moving an adjusting marker, see Angle et al., Figs. 9 “CHANGE/DELETE/ADD SCHEDULE”) including data representing a sequence of rooms to be cleaned; see Fig. 11 ref. 405b cleaning two BEDROOMS on TUESDAY), navigate the cleaning robot to clean the rooms (see Angle et al., para. [0098]”) following a sequence for cleaning BEDROOM #1 and BEDROOM #2 (see Angle et al., para [0042]), track operational events occurring in each of the rooms cleaned (see Angle et al., FIG. 6 “33% DONE”), and transmit data about navigating each of the rooms navigated included in the sequence (see Angle et al., FIG. 14 “YOUR DIRTIEST ROOM IS EMLY’S BEDROOM”).
Angle et al., do not disclose about transmit exact data about time spent for a room.
However, Angle shows a starting time, and a completion time for a job (see Ahn, FIG. 15 ref. 528a, and FIG.16 ref. 502c); therefore, a time spent for a job is indirectly suggested (i.e., using an iPad to transmit/receive info., see also Ahn et al., US Pub. 20160135655 A1 FIG. 10 “estimated duration time: 2:37:10”). 
Angle et al., also disclose about receiving data during a cleaning mission (see Angle, Fig 5 “Ruby is 33% DONE”).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cleaning robot of Angle et al., to include transmitting a time spent for the advantage of providing enhanced confirmation information and feedback histories.
B.	Per dependent claims 4, 8-10, and 12-13: The rationales and reference for a rejection of claim 1 are incorporated.
i. Regarding to claim 4:	Angle et al., also disclose about modifying/adjusting a cleaning step during a mission (see Angle et al., Fig. 23, and para. [0103] “… the robot 200 will go from a docked or idle state S10 to a launch state S14, where the mobile robot 200 launches (i.e. drives) off the dock to start a coverage mission. If the mobile device 300 is not on the network (i.e. its MAC is not on the network), the mobile robot will change state between designate next room state S18 and clean current room state S22, moving room by room through a household to complete a mission”).
ii. Regarding claim 8: Applicant claims that an operational event comprises tracking where the cleaning robot performed additional cleaning in response to detected dirt.
This claim is directed to a structure of a vacuum robot – it is submitted that Angle et al. discloses a level of cleaning (i.e., “Q” or “S” – Quick or Standard is already defined), therefore, Angle et al. follows that preset requirement(s) to perform to detect dirt (see Angle et al., FIG. 18 refs. 506D, 506E, and 506F). and see Angle et al., para. [0225] for detecting dirt lifted from a 
iii. Regarding claim 9: Applicant claims that a user is able to detect/track a completion of cleaning a room.
	Angle et al., suggest that claimed idea in Fig. 5 when “Ruby” is 100% DONE.
iv. Regarding claim 10: Angle et al.,  teaches the operational event is a bin emptying event and the controller compute an elapsed time to address the bin emptying event and to initiate transmission of data indicating the elapsed time (i.e., reporting a bin’s ½ FULL, see Angle et al.,  FIG. 13, and para ([0178]).
v. Regarding claim 12:   Angle et al., also suggest a controller receiving data indicating a set of cleaning parameters to be used in a room and the set of cleaning parameters includes a vacuum power, (i.e., using less power for a quick clean, see Angle et al., para [0171]).
vi. Regarding claim 13: Angle et al., also teach a controller determines a charge level of a battery of the robot (see Angle et al., para. [0233]), transmit data representing the charge level (i.e., “a remaining battery charge limit” Angle et al., para. [0021], using a battery level sensor), and receive a charging instruction comprising a charging period required to charge the battery to allow the cleaning robot to complete cleaning the rooms in the sequence (i.e., “If the mobile robot does not have enough battery charge to power a mission, the mobile robot 200 will not launch even when the occupancy schedule indicates a time interval during which the occupant(s) are away from the living structure 10” of Angle et al., para. [0111]).
J. Regarding claim 14: The rationales and references for a rejection of claim 13 are incorporated.
Angle et al., also teach the controller is configured to navigate the cleaning robot to a .
6.	Claims 2-3, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al., in view of Ahn (US Pub. 20160135655 A1),
A.	Per dependent claim 2: The rationales and reference for a rejection of claim 1 are incorporated.
Angle et al., also track time to complete cleaning each room (i.e., “only living room”  on Wed 8 - see Ahn et al., FIG. 9 (see /”only “bedrooms” see Angle et al. Fig. 11 ref. 405b) included in the sequence and, upon completion of cleaning each room, transmit the time for display (to an iPad, see Ahn et al., Fig. 11 (ref. 1130))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cleaning robot of Angle et al., with Ahn et al., to report a status of each room upon completion because that room can be ready for use.
B.	Per dependent claim 3, and 6-7: The rationales and references for a rejection of claim 2 are incorporated.
i. Regarding claim 3:	Angle et al., do not disclose to track time to complete cleaning each room included in the sequence.

Ahn et al., do not disclose about, cleaning the second room to be cleaned, and transmit data about the time spent cleaning the second room.
However, a precedent case law about “duplication of parts” on a structure decides this missing limitation is obvious (see MPEP. 2133.04).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cleaning robot of Angle et al., with Ahn et al., to report time spent on each room cleaned for recorded data that may be used later on.
ii. Regarding claim 6: The rationales and reference for a rejection of claim 1 are incorporated.
  Angles et al., also disclose about transmitting data representing a tracked operational event to be remotely represented on a graphical representation of the editable mission timeline (i.e., adjusting a marker of “QUICK CLEANING” see Angle et al. Fig. 9 ref. 330a).
iii. Regarding claim 7: The rationales and references for a rejection of claim 2 are incorporated.
Angle et al. also suggest about transmitting data representing a tracked operational event to be presented on a graphical representation of a map (i.e., a graphical representation of cleaning a house with LIVING room, Kitchen, and BEDROOM - see Angle et al. Fig. 7 ref. 320).

Angle et al., do not disclose that a step of receiving an indication to cancel cleaning a room in the sequence of rooms to be cleaned
However, Ahn et al., suggest about modifying a cleaning mission including to change a plan (i.e., “PLAN CHANGE?” see Ahn et al., FIG. 21 S2135), and clean the rooms in the sequence except for the cancelled room (this is obvious because the robot controller jumps to the next available order in a sequence).
C. Regarding claim 11: The rationales and references for a rejection of claim 1 are incorporated.
Angle et al.,  teaches the operational event is a bin emptying event (see Angle et al., Fig 13; para [0178]) and the controller initiates transmission of data indicating the operational event to be presented (i.e., reporting a bin’s status]), and Ahn et al., further teaches on a graphical representation of an editable mission timeline (see Ahn et al., Fig. 10 ref. 1030, and para [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both Angle et al., and Ahn et al., to check the cleaning performance, status of a bin, and changing time information, for avoiding a conflict in time with other tasks.
Conclusion
7.	 Pending claims 1-14 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662